Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Kavani (United States Patent Application Publication US 2007/0252631) teaches a plurality of components, a clock generator to supply the clock signal to the plurality of components. Dwivedi (United States Patent Application Publication US 2014/0002156) teaches an averaging circuitry to determine average of the duty cycle to correct the duty cycles by comparing the averaged duty cycle with the reference value. However, Dwivedi does not teach or suggest to determine an average of the two or more duty cycles of the plurality of components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Usman Mughal (Reg. 62887) on 11 March 2021.

Claim Amendments
10.	(Currently Amended) A system comprising:
a memory to store instructions;
a processor to execute the instructions;
a wireless transceiver to facilitate communication between the processor and another system;
a plurality of components, wherein an individual component of the plurality of components is a transmit/receive buffer that is to communicate with at least one of: the processor or the memory; 
a clock generation circuitry to generate a clock signal, and to supply the clock signal to the plurality of components; and
and
a circuitry to determine an average of the plurality of duty cycles,
wherein the plurality of DCD circuitries comprises a common counter that is to be shared in a time-multiplexer manner among the plurality of DCD circuitries.

11.	(Cancelled) 

12.	(Currently Amended) The system of claim [[11]]10, further comprising:
a duty cycle correction circuitry to alter a phase of the clock signal generated by the clock generation circuitry, based at least in part on a difference between the average and a target duty cycle.

Response to Arguments

Applicant’s arguments, see Remarks, filed 1/29/2021, with respect to Rejection Under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




/H.K./            Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187